DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in internet communication with Douglas Collier on February 7, 2021.
The application has been amended as follows:
Claim 1 is amended to read as:
A method for determining a lifting angle (α) of a charge inside a mill body of a grinding mill being rotatable through a drive train, wherein the method comprises the following steps:
a)	rotating the mill body;
b)	determining a reference lifting angle of the charge and a corresponding reference driving torque of the drive train at a reference point in time, wherein the reference point in time is a point in time where a first cascading of the charge occurs, and wherein determining said reference lifting angle comprises:
analyzing a driving torque as a function of a rotational angle (β) of the mill body, recognizing an angle at which an increase of the driving torque is smaller than a pre-defined increment, and approximating the reference lifting angle to be equal to said angle; or
analyzing the driving torque as a function of the rotational angle (β) of the mill body, identifying a start of oscillations of the driving torque, and approximating the reference lifting angle to be equal to an angle where the oscillations start;
c)	calculating a fill factor (K) for the reference point in time based on the reference lifting angle of the charge and the reference driving torque determined according to b);
d)	determining a current driving torque (M) of the drive train; 
e)	calculating the lifting angle (α) based on the current driving torque (M) and the fill factor (K); and
f)	positioning the mill body in response to the calculated lifting angle (α).
Claim 10 is amended to read as:
A method for positioning a mill body of a grinding mill at a given rotational angle (βg), the method comprises the following steps:
a)	rotating the mill body to a rotational angle (β*);
b)	calculating a corresponding lifting angle (α*) for a point in time when the mill body reaches the rotational angle (β*) using a method according to claim 1;
c)	repeating steps (a) to (b) until the rotational angle (β*) minus the corresponding lifting angle (α*) is equal to the given rotational angle (βg);
d)	setting the current driving torque (M) to zero after reaching the rotational angle (β*) that fulfils the condition of step (c).
Claim 12 is amended to read as:
The method according to claim 11, wherein the drive train is torque controlled while rotating back the mill body and the drive train stops the rotation when the current driving torque (M) reaches zero.
Claim 21 is amended to read as:
A method for positioning a mill body of a grinding mill at a given rotational angle (βg), the grinding mill being rotatable through a drive train, the method comprising:
	a)	rotating the mill body;
b)	determining a reference lifting angle of a charge inside the mill body and a corresponding reference driving torque of the drive train at a reference point in time, wherein the reference point in time is a point in time where a first cascading of the charge occurs, wherein determining said reference lifting angle comprises:
analyzing a driving torque as a function of a rotational angle (β) of the mill body, recognizing an angle at which an increase of the driving torque is smaller than a pre-defined increment, and approximating the reference lifting angle to be equal to said angle; or
analyzing the driving torque as a function of the rotational angle (β) of the mill body, identifying a start of oscillations of the driving torque, and approximating the reference lifting angle to be equal to an angle where the oscillations start;
c)	calculating a fill factor (K) for the reference point in time based on the reference lifting angle of the charge and the reference driving torque determined according to b);
d)	rotating the mill body to a rotational angle (β*);
e)	calculating a corresponding lifting angle (α*) for a point in time when the mill body reaches the rotational angle (β*) using the following method:
e1)	determining a current driving torque (M) of the drive train; and
e2)	calculating the corresponding lifting angle (α*) based on the current driving torque (M) and the fill factor (K);
f)	repeating steps (d) to (e) until the rotational angle (β*) minus the corresponding lifting angle (α*) is equal to the given rotational angle (βg); and
g)	setting the current driving torque (M) to zero after reaching the rotational angle (β*) that fulfils the condition of step (f).
Claim 22 is amended to read as:
A method for positioning a mill body of a grinding mill at a given rotational angle (βg), the grinding mill being rotatable through a drive train, the method comprising:
	a)	rotating the mill body;
b)	determining a reference lifting angle of a charge inside the mill body and a corresponding reference driving torque of the drive train at a reference point in time, wherein the reference point in time is a point in time where a first cascading of the charge occurs, wherein determining said reference lifting angle comprises:
analyzing a driving torque as a function of a rotational angle (β) of the mill body, recognizing an angle at which an increase of the driving torque is smaller than a pre-defined increment, and approximating the reference lifting angle to be equal to said angle; or
analyzing the driving torque as a function of the rotational angle (β) of the mill body, identifying a start of oscillations of the driving torque, and approximating the reference lifting angle to be equal to an angle where the oscillations start;
c)	calculating a fill factor (K) for the reference point in time based on the reference lifting angle of the charge and the reference driving torque determined according to b);
d)	rotating the mill body to a rotational angle (β*);
e)	calculating a corresponding lifting angle (α*) for a point in time when the mill body reaches the rotational angle (β*) by
e1)	determining a current driving torque (M) of the drive train; and
e2)	calculating the corresponding lifting angle (α*) based on the current driving torque (M) and the fill factor (K);
f)	repeating steps (d) to (e) until the rotational angle (β*) minus the corresponding lifting angle (α*) is equal to the given rotational angle (βg); and
g)	rotating back the mill body using the drive train by the amount of the lifting angle (α*) after reaching the rotational angle (β*) that fulfils the condition of step (f).
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed September 21, 2020, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-6, 10-18 & 21-22 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-6, 10-18 & 21-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 10-18 & 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Van Zyl (US 2011/0266380) or any prior art of record do not disclose, teach or suggest wherein determining said reference lifting angle comprises:
analyzing a driving torque as a function of a rotational angle (β) of the mill body, recognizing an angle at which an increase of the driving torque is smaller than a pre-defined increment, and approximating the reference lifting angle to be equal to said angle; or
analyzing the driving torque as a function of the rotational angle (β) of the mill body, identifying a start of oscillations of the driving torque, and approximating the reference lifting angle to be equal to an angle where the oscillations start.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725